     WRIGHT, FINLAY & ZAK, LLP
 1
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Regina A. Habermas, Esq.
 3   Nevada Bar No. 8481
     7785 W. Sahara Ave, Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dnitz@wrightlegal.net
 6   rhabermas@wrightlegal.net
 7   Attorneys for Plaintiff, Ditech Financial LLC

 8                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 9
10   DITECH FINANCIAL LLC,                                 Case No.: 2:17-cv-01772-RFB-PAL

11                    Plaintiff,                           STIPULATION AND ORDER TO
                                                           EXTEND BRIEFING DEADLINES
12             vs.
13                                                         (SECOND REQUEST)

14   SFR INVESTMENTS POOL 1, LLC, a Nevada
     limited liability company; DESERT GREENS
15   HOMEOWNERS ASSOCIATION, a Nevada
16   non-profit cooperative corporation,

17                    Defendants.
18
19             Plaintiff, Ditech Financial LLC (“Ditech”), and Defendant, Desert Greens Homeowners’

20   Association (“HOA”)1, by and through their counsel of record, hereby stipulate and agree as

21   follows:

22             On October 24, 2018, the HOA filed a Renewed Motion to Dismiss Complaint [ECF

23   No. 53] and Renewed Motion for Summary Judgment [ECF No. 54] (collectively, the

24   “Renewed Motions”). The deadline for Ditech to respond to the HOA’s Renewed Motion to

25   Dismiss Complaint is November 7, 2018. The deadline for Ditech to respond to the HOA’s

26   Renewed Motion for Summary Judgment is November 14, 2018. The Renewed Motions raise

27
     1
28       Ditch and the HOA are collectively referred to herein as the “Parties.”



                                                   Page 1 of 3
 1   complex issues and counsel requires additional time complete the responses. In addition, the
 2   Parties are discussing a possible resolution of Ditech’s claims against the HOA, which would
 3   eliminate the need for further briefing on the Renewed Motions. On November 6, 2018, the
 4   Parties filed a Stipulation and Order to Extend Briefing Deadlines (First Request) [ECF No. 57]
 5   and on November 7, 2018, the court entered its Order granting the requested extensions [ECF
 6   No. 59]. The Parties’ settlement negotiations were delayed due to the recent holidays. For
 7   these reasons, the Parties are in agreement to extend the deadline for Ditech to respond to the
 8   Renewed Motions and extend the time for the HOA to file replies in support of the Renewed
 9   Motions. This is the Parties’ second request to extend the subject deadlines and the request is
10   made in good faith and not for purposes of delay or prejudice to any other party.
11          Based on the foregoing,
12          IT IS HEREBY STIPULATED AND AGREED that the deadline for Ditech to respond
13   to the HOA’s Renewed Motions shall be extended to December 12, 2018.
14          IT IS FURTHER STIPULATED AND AGREED that the deadline for the HOA to file
15   any replies in support of the Renewed Motions shall be extended to January 9, 2019.
16
17    DATED this 28th day of November, 2018.              DATED this 28th day of November, 2018.
      WRIGHT, FINLAY & ZAK, LLP                           LEACH KERN GRUCHOW ANDERSON
18                                                        SONG
19
      /s/ Regina A. Habermas, Esq.                        /s/ Ryan W. Reed, Esq.
20    Dana Jonathon Nitz, Esq.                            Sean L. Anderson, Esq.
      Nevada Bar No. 0050                                 Nevada Bar No. 7259
21    Regina A. Habermas, Esq.                            Ryan W. Reed, Esq.
22    Nevada Bar No. 8481                                 Nevada Bar No. 11695
      7785 W. Sahara Ave, Suite 200                       2525 Box Canyon Drive
23    Las Vegas, NV 89117                                 Las Vegas, NV 89128
      Attorneys for Plaintiff, Ditech Financial LLC       Attorneys for Defendant, Desert Greens
24   IT IS SO ORDERED:                                    Homeowners’ Association
25
26
27 ________________________________
28 RICHARD F. BOULWARE, II
   UNITED STATES DISTRICT JUDGE
     DATED this 29th day of November, 2018.
                                                Page 2 of 3
 1                                         ORDER
 2         IT IS SO ORDERED:
 3   DATED this ______ day of _________________, 2018.
 4
                                                   ___________________________________
 5
                                                   UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          Page 3 of 3
